Citation Nr: 0931218	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-28 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury.

2.  Entitlement to service connection for an osteoma on the 
right side of the skull (claimed as a brain tumor).

3.  Entitlement to service connection for migraine headaches 
due to an osteoma on the right side of the skull (claimed as 
a brain tumor).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to 
July 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October and November 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

This decision only addresses whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for residuals of a right knee injury.  
The remainder of the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1971 rating decision denied entitlement to service 
connection for residuals of a right knee injury purportedly 
because there was no post-service evidence of right knee 
injury residuals.  The Veteran did not perfect an appeal.

2.  The evidence associated with the claims file since the 
June 1971 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for residuals of a right knee injury.




CONCLUSIONS OF LAW

1.  The June 1971 rating decision that denied entitlement to 
service connection for residuals of a right knee injury is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the June 1971 rating 
decision is new and material and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009), VA has certain obligations to notify and 
assist the appellant.  Given that this decision reopens the 
claim of entitlement to service connection for residuals of a 
right knee injury and then remands the appeal, an exhaustive 
analysis of VA's attempt to comply with these statutes is not 
in order.

II. New and Material Evidence

A June 1971 rating decision denied the claim of entitlement 
to service connection for residuals of a right knee injury 
finding that there was no evidence that the Veteran had any 
residual knee disability due to service.  The Veteran did not 
appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a Veteran 's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Id. at 1363. 

An application to reopen the appellant's claim was received 
in April 2006.  The evidence added to the record since the 
June 1971 rating decision includes VA and private medical 
records and statements, dated from 1984 to 2006, and written 
statements from the Veteran in support of his claim.  Amongst 
these is a June 2006 VA outpatient record that reflects the 
Veteran's complaints of right knee pain initially thought to 
be a possible meniscal tear or arthritis; and a September 
2006 private magnetic resonance image (MRI) report discussing 
a tear of the right posterior horn of the medial meniscus, 
and chondromalacia of the patella.  

Also added to the record is an October 2006 signed statement 
from Dr. Ricardo Cardona Beltran to the effect that the 
Veteran in-service suffered "an injury in the right knee 
with a tear to the meniscus" for which surgery was 
recommended as the condition had not improved with treatment.

The evidence added to the record since the June 1971 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was purportedly premised on a finding that there was 
no evidence that the Veteran had a residual right knee 
disability due to service, the medical records reflecting 
diagnoses of a right medial meniscus tear and chondromalacia 
of the patella, along with the statement from Dr. Cardona 
Beltran, relates to an unestablished fact necessary to 
substantiate the claim.  Thus, new and material evidence has 
been submitted.  The issue of entitlement to service 
connection for residuals of a right knee injury is reopened.

Adjudication of the claim does not end with a finding that 
new and material evidence has been submitted, nor is a grant 
of service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  As noted below, the Board is 
requesting additional development with respect to the 
underlying claim for service connection for residuals of a 
right knee injury, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a right 
knee injury is reopened.


REMAND

The Veteran seeks entitlement to service connection for 
residuals of a right knee injury.  When examined for 
enlistment into service in July 1967, the Veteran reported a 
history of a "trick" or locked knee.  Significantly, 
however, a right knee disorder was not noted during his 
entrance examination, and he was found qualified for active 
service.  Hence, the Veteran is entitled to the presumption 
that his right knee was sound at enlistment. 

Service treatment records reflect repeated treatment for 
complaints of pain and right knee clicking in April, June, 
August, and September 1968; and May 1970.  In September 1968 
a physical profile was issued for a patella click.  In April 
1969, a documented history of a right medial meniscus tear 
was noted.  On a report of medical history completed when the 
Veteran was examined for separation in June 1970, a history 
of a knee injury was noted and, on examination, it was noted 
that he had continued problems with his right knee.

Post service, a May 1971 VA examination report reflects the 
Veteran's complaints of right knee locking, clicking, and 
weakness.  X-rays taken at the time revealed a normal right 
knee.  Residuals of a right knee injury were diagnosed.

The June 2006 VA outpatient record includes the Veteran's 
complaints of right knee tenderness thought to possibly be a 
meniscal tear or arthritis.  The September 2006 private MRI 
report shows a tear of the posterior horn of the medial 
meniscus and chondromalacia of the patella.  While not 
entirely clear, in October 2006, Dr. Cardona Beltran appears 
to suggest that the Veteran suffered a right knee injury in 
service that did not improve with treatment and may require 
surgery.   

In the interest of due process, the Veteran should be 
afforded a VA examination to determine the etiology of any 
current right knee disorder found to be present.

Further, in an April 2006 written statement the Veteran 
indicated that he received Social Security Administration 
benefits, and that he had been "disabled the same by social 
security in 1994."  As the Veteran's Social Security 
Administration records have yet to be secured, further 
development is in order.  Baker v. West, 11 Vet. App. 163 
(1998).  

Finally, in his July 2007 substantive appeal, the Veteran 
reported that he was "treated in (New York) recent to 
discharge" for his three claimed disorders.  Further 
clarification as to where the Veteran was treated should be 
obtained by the RO, and then efforts must be made to obtain 
any VA medical records regarding his treatment.  38 U.S.C.A. 
§ 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
in writing and request that he identify the 
treatment dates and specific New York VA 
medical facilities where he was treated 
postservice for any claimed disorder.  
Then, efforts should be made to obtain 
these VA medical records.  If the RO cannot 
locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.

2.  The AMC/RO should contact the Social 
Security Administration and request copies 
of the administrative decision and all 
medical records considered in granting 
benefits to the appellant, to include any 
subsequent disability evaluations.  All 
records obtained should be associated with 
the claims file.  If the RO cannot locate 
such records, the RO must follow the steps 
outlined above in documenting VA's efforts 
to fulfill its duty to assist.

3.  Thereafter, the Veteran is to be 
scheduled for VA examination by a VA 
orthopedist.  The claims file is to be 
forwarded for the physician's review to 
determine the etiology of any current 
right knee disorder.  The examination 
should record the appellant's complete 
history relative to his right knee 
disorder.  All indicated tests and studies 
should be performed and all clinical 
findings reported in detail.  Based on a 
through review of the claims file, to 
include the service treatment records, and 
any examination findings the orthopedist 
is to opine whether the Veteran currently 
has a right knee disorder.  If so, is it 
at least as likely as not, i.e., is there 
a 50/50 chance, that any diagnosed 
disorder is related to the Veteran's 
period of active duty, from 1967 to 1970?  
A complete rationale must be provided for 
all opinions expressed.  The term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

4.  The Veteran is to be advised in 
writing that it is his responsibility to 
report for the VA examination, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5.  Thereafter, the AMC/RO should review 
the examination report to ensure that it 
is in complete compliance with this 
remand.  All written documents received 
from any source while the case is on 
remand must be translated from Spanish to 
English prior to returning the case to the 
Board. 

6.  The RO/AMC should then adjudicate the 
claims of entitlement to service 
connection for residuals of a right knee 
injury, for an osteoma of the right side 
of the skull (claimed as a brain tumor), 
and migraine headaches secondary to an 
osteoma.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


